CONTRAT DE PARTENARIAT

‘SODIMICO”_

AESTERN MINING sprl |

CONTRAT DE PARTENARIAT .

ENTRE les soussignés :

La Société de Développement Industriel et Minier êu Congo, en sigle
‘SODIMICO”, entreprise. publique ayant son siège social. à Lubumbashi,
avenve Aduia N°549 BP. ‘3853, République Démocratique au Congo,
représéntée par Monsieur Raymond MUANDA NSAKA, Administrateur
Directeur Technique et Monsieur Laurent TSHISOLA. KANGOA,
Administrateur Délégué Général, d’une part ; DT

‘WESTERN MINING sprl’, une société privée de droit chinois ‘et ayant son
siège social sur n°52, Avenue Wusi sfreet Xining QINGHAI BEIGING PR.
Cha, Tel. +86-9716123888, e-mail mguowei@hotmail.com,
représentée par Monsieur MIN GUOWEI, vice-Président, ci-après
‘dénommée "STE WESTERN MINING sprl”, d'autre part; …

. | ‘

PREAMBULE :

Atiendu que : ‘

* À. La SODIMICO est lé'seul et exclusif titulaire de l'ensemble des droits
afférents au bien, tel que décrit dans les annexes, au présent contrat

: de partenariat} qui-inclut notamment les gisements de cuivre, de cobalt
et de tout autre substances minérales concessibles ‘des” ‘gisements de.
KIMPE SUD-NORD et. INTERMEDIAIRE( allant du Centre vers le Nord)
couverts par le permis d'exploitation N° 271, situé dans Ia: province du
Katanga en République Démocratique du Congo.

8. SODIMICO et WESTERN MINING Sprl Ont. AR
partenariat en date du 16 juin 2006. |

collaboration dans‘ une ‘société privée à
conformément aux lois en vigueur en République Démocratique du
Congo. : L . :

Anliele !. : OBJET. | St

En principal
EE LR
Le présent contrat de partenariat a pour objet la réalisation des études, la
projection, l'exploitation des gisements de KIMPE SUD: NORD 4 1 INTERMEDIAIRE

En accessoire

Dans le plein respect des lois en République Démocratique du Congo, les deux
associés pourront effectuer ou participer à toute opération pouvant se rattacher
directement ou indiréctement à son objet social, y compris l'achat des minerais

. d'autres provenances afin de les traiter dans ses installations métallurgiques et

de commercialiser les métaux et alliages.

Article Il : Durée.

e

Ce contrat de partenariat signé aux fins de constitution d'une Société
Privée à Responsabilité Limitée, est conclu pour une durée indéterminée prenant
cours à la date de sa signature,

Atticle II! : Obligations des parties,

IH. 1, Obligations de la SODIMICO

a) Céder à la nouvelle société tous ses droits et titres sur le bien ;

b} Mettre à la disposition de la nouvelle société jusqu'à la fin de la vie de
celle-ci, les sites nécessaires à la construction des usines, au stockage des
rejets et l'accès au bien, contre paiement d'une somme. représentative d'un
pas de porte ; :

‘111.2. Obligations de WESTERN MINING

a} Effectuer les opérations d'exploitation à la partie la mine KIMPE SUD-
NORD et INTERMEDIAIRE (allant du Centre vers le Nord}, en fournissant
les équipements appropriés en nombre et qualités suffisants pour :

e le chargement : pelles mécaniques ou hydrauliques
e le transport : bennes

+ _le forage : sondeuses avec des accessoires

e le matériel de minage': exploseur, ohmmètre, etc.
e _ diVers équipements topographiques

e_ Équipement complet de maintenance des engins ;

b} Financer les opérations d'exploitation, en nt tous les frais
administratifs et ceux liés à l'activité x@ ésprogisment dite y
compris la main d'œuvre qui doit esse: 0 ;

4

. à Prendre en compte les engagements sociaux de travailleurs engagés
au sein de la nouvelle société à capitaux mixtes après 6’ (six) mois
d'exploitation, au regard des performances réalisées par celle-ci.

Article IV : Pas de porte.

: De commun accord entre les deux parties, WESTERN MINING Spri |
s'engage à verser à SODIMICO la somme de 150,000.00 $ US
(cent cinquante mille, dollars américains) au titre de pas de porte.

- Les modalités de paiement de cette somme sont les suivantes :

“75,000 .00 $us (soixante-quinze mille, dollars américains)
à la signature du présent contrat ;

"_75,000.00$us { soixante-quinze mille, dollars américains)
après le transfert de titres.

NB, : Cette somme sera versée à un compte spéciale indiqué par là
SODIMICO.

Article V : Confidentialité

Les parties s'engagent à ne pas divulguer les termes de ce contrat de
partenariat à une tierce partie sans le consenteinent préalable et écrit de l'autre
. partie.

Atticle VI: Avenant.
Le présent contrat de partenariat ne pourra être modiflé que par vole
d'avenant rédigé et signé en original par les deux parties.

Article VIN : Droit applicable et Langue.

VIT. Le présent contrat de partenariat sera régi et interprété selon les lois
ongolaises et la langue française fait foi.

juridictions Congolaises compétentes.

\

VE
so

Article Vill : Arbitrage.

Tous différends découlant de l'exécution du #présent contrat de
partenariat et n'ayant pu se régler ni à l'amiable avec les deux parties ni
devant les juridictions congolaises compétentes seront tranchés définitivement
suivant le règlement de conciliation et d'arbitrage de la chambre de commerce
internationale à Paris par un eu plusieurs arbitres nommés conformément à ce
règlement. -

Article IX : Force majeure.

e Tous les cas de force majeure seront appréciés conformément au droit
commun. Constitue un cas de force majeure, tout acte ou situation de droit
ou de fait, phénomène ou circonstance à caractère extérieur, imprévisible
et irréversible échappant au contrôle raisonnable de la partie qui
l'invoque.

+ La partie qui invoque un cas de force majeure doit le notifier à l'autre
partie dans les dix jours de sa connaissance en fournissant un mémoire
détaillé précisant les faits qui le constituent. [| ne pourra être évoque que
pendant sa durée. |

° En cas de. l'inexécution par une des parties de ses obligations
contractuelles suite à un cas de force majeure, le délai imparti pour
l'exécution de celle-ci sera prorogé d'accord parties d'une durée
équivalente au retard en cause.

du présent contrat de partenariat, c
dernier après concertation. Z

& SE =
SODI

Article X : Entrée en vigueur. :.

Le présent contrat de partenariat entre en vigueur£ à dla date de sa
signature en original par les deux parties ; deux exemplaires originaux en
langue française, dont chacune de ses parties déclare en avoir retiré un.

Fait à Lubumbashi, le..........,..,............. messe nessooossssssesens
Pour WESTERN MINING sprl

MIN GUOWEI
Vice-Président

